DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 and 15 are objected to because of the following informalities:  Both claims define the field of intended use being the nare of a patient.  It is assumed applicant intends for “the nare” to reference the singular form (i.e. the naris) of the plural form nares, which is the medical term for the nasal passages.  Applicant is free to be his own lexicographer and the claim limitation will be so interpreted.
Claim 4 recites “the first expanded area” in the last line of the claim.  It is assumed the claim should read “the first expanded [[area]] shape”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6 and 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “about the same” in claim 5, line 2 is a relative term which renders the claim indefinite. The term “about the same” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not possible to determine the scope of the claim because it is not known how different the flow velocity can be range from the first expanded shape to the second folded shape to be “about the same”.  Claims 6-10 depend from claim 5 and are rejected for the same reason.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent Application Publication No. 2010/0096019 A1 DiPerna (DiPerna).

With regard to claim 1, DiPerna discloses a cannula for providing respiratory therapy to a patient (100, fig. 1, paragraph 0030 – the recitation of the field of intended use being to provide respiratory therapy to a patient does not limit the structure of the claimed apparatus beyond requiring the ability to perform the recited function.  The lumen shown in fig. 1 is capable of delivering a supply of air to a patients nose), the cannula comprising: 

    PNG
    media_image1.png
    492
    783
    media_image1.png
    Greyscale

a first nasal prong (shown in annotated fig. 1) having a proximal end attached to a cannula body (as labeled in annotated fig. 1), and a distal end for insertion into a nare of the patient (as labeled in the annotated fig. 1); and 
the first nasal prong defining a lumen (120, fig. 3A, paragraph 0037) for a flow of breathing gas from a source of breathing gas to the nare of the patient (the device is capable of performing the function of providing a flow of breathing gas from a source breathing gas to the nare of a patient); 
wherein the first nasal prong is configured to have a variable geometry such that a cross- sectional area of the lumen at the distal end of the first nasal prong varies with a flow rate of breathing gas (as described in paragraph 0037 and demonstrated in figs. 3A and 3B).  

With regard to claim 2, DiPerna discloses the cannula of claim 1 as set forth above, and further discloses wherein the cross-sectional area of the lumen at the distal end of the first nasal prong is configured to increase with an increase in flow rate and decrease with a decrease in flow rate (as explained in paragraph 0038).  

With regard to claim 3, DiPerna discloses the cannula of claim 2 as set forth above, and further discloses wherein the variation in cross-sectional area of the lumen is configured to minimize a reduction in flow velocity of breathing gas at low flow rates compared to the reduction in flow velocity of breathing gas flowing in a nasal prong having a constant cross-sectional area (as shown in fig. 2 and described in paragraph 0034).  

With regard to claim 4, DiPerna discloses the cannula of claim 3 as set forth above, and further discloses wherein the distal end of the first nasal prong is configured to change between a first expanded shape (shown in figs. 3B, 4B and 5B, the first expanded shape is defined as the immediate border of the lumen 120 in the state shown in those figures) and a second folded shape (shown in figs. 3A, 4A and 5A, the second folded shape is defined as the immediate border of the lumen in the state shown in those figures), wherein a cross-sectional area of the second folded shape is smaller than a cross-sectional area of the first expanded area (as the shapes are defined above, and shown in figs. 3A to 5B).  

With regard to claim 5, DiPerna discloses the cannula of claim 4 as set forth above, and in light of the 112 rejection above, further discloses wherein a flow velocity through the first nasal prong is about the same when the distal end of the first nasal prong is in the first expanded shape as in the second folded shape (As described in paragraph 0036, small changes in pressure can result in large changes in flow rate).  

With regard to claim 6, DiPerna discloses the cannula of claim 5 as set forth above, and further discloses wherein the distal end of the first nasal prong is configured to assume the first expanded shape at a first flow rate (shown in fig. 3B), and to assume the second folded shape at a second flow rate (shown in fig. 3A), wherein the first flow rate is greater than the second flow rate (the greater pressure demonstrated in the state of fig. 3B as opposed to the state of fig. 3A corresponds to a greater flowrate).  

With regard to claim 12, DiPerna discloses the cannula of claim 4 as set forth above, and further discloses wherein the first expanded shape comprises a circular cross-sectional shape at the first flow rate (shown in fig. 4B), the circular shape having a first distance extending between a first point and a second point opposite the first point on a circumference of the circular shape, and a second distance extending between a third point and a fourth point opposite the third point, wherein the third point is equidistant from the first point and the second point, and wherein at a first flow rate of breathing gas flow through the first nasal prong a first difference between the first distance and the second distance is less than a second difference between the first distance and the second distance at a second flow rate of breathing gas lower than the first flow rate (the flow rate corresponding to the flow rate of fig. 4A – the cross section area of the lumen of 4B is greater than the cross section area of the lumen of 4A as it is constricted).  

With regard to claim 13, DiPerna discloses the cannula of claim 12 as set forth above, and further discloses wherein at the second flow rate (the flow rate of fig. 4A), the cross- sectional shape of the distal end of the first nasal prong comprises any one of: an oval shape (as shown in fig. 4A), a hippopede or pinched oval shape, a double-pointed teardrop shape and crescent/kidney shape.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 14-15, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. 2010/0096019 A1 DiPerna (DiPerna) in view of United States Patent Application Publication No. 2011/0073116 A1 to Genger et al. (Genger).
Genger discloses applicators for a nasal cannula (Genger, abstract, title), an analogous field of endeavor as DiPerna.

With regard to claim 14, DiPerna discloses the cannula of claim 1 as set forth above, but fails to disclose wherein the first nasal prong includes a deformable nasal pillow extending from an external surface of the first nasal prong.  
Genger discloses deformable nasal pillows (23/24, fig. 1, abstract) that extend from an external surface of the nasal prongs.  It would have been obvious to one having ordinary skill in the art at the time of filing to provide the nasal cannula system of Genger with a variable geometry nasal prong as taught by DiPerna in order to provide the comfort and sealing benefits of the deformable nasal pillows as taught by Genger at paragraphs 0013 and 0015. 

With regard to claim 15, DiPerna in view of Genger discloses the cannula of claim 14 as set forth above, and Genger further discloses wherein the nasal pillow substantially circumscribes the first nasal prong (shown in fig. 1 of Genger), and wherein the nasal pillow is sized to occlude a space between the nare and the first nasal prong when the first nasal prong is positioned in the nare of the patient (described in paragraph 0050 of Genger).  

With regard to claim 18, DiPerna in view of Genger discloses the cannula of claim 15 as set forth above, and Genger further discloses wherein the nasal pillow comprises a rounded dome extending from the external surface of the first nasal prong (shown in fig. 1 of Genger).  

With regard to claim 20, DiPerna in view of Genger discloses the cannula of claim 15 as set forth above, and Genger further discloses the cannula further comprising a second nasal prong (24, fig. 1, Genger), wherein the second nasal prong does not include material extending orthogonally from an external surface (the prongs of DiPerna and Genger do not have extending ribs).  

Claims 22-24, 26 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. 2010/0096019 A1 DiPerna (DiPerna) in view of United States Patent No. 9597263 B2 to Visveshwara (Visveshwara)
With regard to claim 22, DiPerna discloses the cannula of claim 1 as set forth above, but fails to disclose the cannula further comprising one or more internal protrusions positioned within the lumen of the first nasal prong.  
Visveshwara discloses the use of one or more internal protrusion positioned within the lumen of a fluid delivery conduit.  The internal protrusion maintains an open flow path even during low flow rates such as the flow that corresponds to fig. 4.  It would have been obvious to one having ordinary skill in the art at the time of filing to provide the nasal cannula of DiPerna with one or more internal protrusions positioned within the lumen of the nasal prong in order to permit continued flow of breathing gases even at low pressures as taught by Visveshwara in the abstract.

With regard to claim 23, DiPerna in view of Visveshwara discloses the cannula of claim 22 as set forth above, and further discloses wherein the one or more internal protrusions is shaped as a surface protruding from a sidewall within the lumen of the first nasal prong (as shown in fig. 4 of Visveshwara, the rib 307 protrudes from the sidewall within the lumen).  

With regard to claim 24, DiPerna in view of Visveshwara discloses the cannula of claims 22 as set forth above, and further discloses wherein the one or more internal protrusions positioned within the lumen of the first nasal prong minimizes a reduction in flow velocity of breathing gas at low flow rates compared to a nasal prong having a smooth lumen interior (as modified with a protrusion a minimum cross section will always be kept open for fluid flow.  A smooth lumen would be subject to collapse and thus a maximum reduction of flow velocity).  

With regard to claim 26, DiPerna in view of Visveshwara disclose the cannula of claim 23 as set forth above, and further discloses wherein the surface is angled from an axis collinear with a longitudinal axis extending from the proximal end to the distal end of the first nasal prong (the transition from the wall to the protrusion 307 in fig. 4 of Visveshwara is angled up from the wall of the lumen).  

With regard to claim 29, DiPerna in view of Visveshwara discloses the cannula of claim 22 as set forth above, and Visveshwara further discloses wherein the one or more internal protrusions is shaped as a chevron (as shown in cross section of fig. 4, the rib 307 is an inverted chevron shape), the chevron including a point and two angled arms extending from the point, the point oriented toward the proximal end or the distal end of the first nasal prong (the rib of Visveshwara is “oriented” inward along the entire lumen including toward the proximal end or the distal end of the nasal prong).  

Allowable Subject Matter
Claims 9-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  With regard to claim 9, the prior art of record fails to teach or suggest a cannula wherein the first expanded shape comprises one of: a regular polygon, a decagon, an octagon, or a hexagon at the first flow rate, and wherein, correspondingly, the second folded shape comprises any one of: a star having a number of points, a five-pointed star, a four-pointed star, or a three-pointed star, respectively, at the second flow rate, together in combination with the other elements. Claim 10 depends from claim 9 and is allowable for at least the same reason.  With regard to claim 11, the prior art fails to teach or suggest a cannula wherein the distal end of the first nasal prong is shaped as a dome having a plurality of slits, and wherein at no flow through the first nasal prong the slits are configured to be closed and at a first flow rate through the first nasal prong the slits are configured to be open, together in combination with the other elements.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Those references cited in the PTO 892 not made of record above disclose cannulas having some but not all of the claim features.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R DEAL whose telephone number is (469)295-9216. The examiner can normally be reached M-F generally 8-4 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached at: Craig Schneider at 571-272-3607, Mary McManmon at 571-272-6007 and Ken Rinehart 571-272-4881. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID R DEAL/Examiner, Art Unit 3753